Name: Council Regulation (EC) No 825/2004 of 26 April 2004 amending Regulation (EC) No 2042/2000 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  communications;  international trade;  competition
 Date Published: nan

 Avis juridique important|32004R0825Council Regulation (EC) No 825/2004 of 26 April 2004 amending Regulation (EC) No 2042/2000 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan Official Journal L 127 , 29/04/2004 P. 0012 - 0018Council Regulation (EC) No 825/2004of 26 April 2004amending Regulation (EC) No 2042/2000 imposing a definitive anti-dumping duty on imports of television camera systems originating in JapanTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1) ("the basic Regulation"),Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURES(1) The Council, by Regulation (EC) No 1015/94(2), imposed a definitive anti-dumping duty on imports of television camera systems (TCS) originating in Japan.(2) In Article 1(3)(e) of Regulation No 1015/94, the Council specifically excluded from the scope of the anti-dumping duty camera systems listed in the Annex to that Regulation (the Annex), representing high-end professional cameras systems technically falling within the product definition under Article 1(2) of Regulation (EC) No 1015/94, but which cannot be regarded as television camera systems.(3) In October 1995, the Council, by Regulation (EC) No 2474/95(3), amended Regulation (EC) No 1015/94, in particular as regards the like product definition and as regards certain models of professional camera systems which were explicitly exempted from the definitive anti-dumping duty.(4) In October 1997, the Council, by Regulation (EC) No 1952/97(4), amended the rates of the definitive anti-dumping duty for two companies concerned, namely for Sony Corporation and Ikegami Tsushinki Co., Ltd, in accordance with Article 12 of Regulation (EC) No 384/96. Furthermore, the Council specifically excluded from the scope of the anti-dumping duty certain new models of professional camera systems by adding them to the Annex.(5) In January 1999 and 2000, the Council, by Regulations (EC) No 193/1999(5) and (EC) No 176/2000, amended Regulation (EC) No 1015/94 adding certain successor models of professional camera systems to the Annex and thus excluding those from the application of the definitive anti-dumping duty.(6) In September 2000, the Council, by Regulation (EC) No 2042/2000(6), confirmed the definitive anti-dumping duties imposed by Regulation (EC) No 1015/94 in accordance with Article 11(2) of the Basic Regulation.(7) In January 2001 and in May 2001, the Council, by Regulations (EC) No 198/2001(7) and (EC) No 951/2001(8), amended Regulation (EC) No 2042/2000 by adding certain successor models of professional camera systems to the Annex and thus excluding them from the application of the definitive anti-dumping duty.(8) In September 2001, the Council, by Regulation (EC) No 1900/2001(9) further to an interim review in accordance with Article 11(3) of the Basic Regulation, confirmed the level of the definitive anti-dumping duty imposed to the exporting producer Hitachi Denshi Ltd.(9) Finally, in September 2002, the Council, by Regulation (EC) No 1696/2002, further amended Regulation (EC) No 2042/2000 by adding certain successor models of professional camera systems to the Annex and thus excluding them from the application of the definitive anti-dumping duty.B. INVESTIGATION CONCERNING NEW MODELS OF PROFESSIONAL CAMERA SYSTEMS1. Procedure(10) Three Japanese exporting producers, namely Sony Corporation (Sony), Ikegami Tsushinki Co Ltd (Ikegami) and Matsushita, informed the Commission that they intended to introduce new models of professional camera systems into the Community market and requested the Commission to add these new models of professional camera systems, including their accessories, to the Annex and thus exempt them from the scope of the anti-dumping duties.(11) The Commission informed the Community industry accordingly and commenced an investigation limited to the determination of whether the products under consideration fall within the scope of the anti-dumping duties and whether the operational part of Regulation (EC) No 2042/2000 should be amended accordingly.2. Models under investigation(12) The requests for exemption were received for the following models of camera systems, supplied with the relevant technical information:(i) Sony:- remote control unit RM-M7E;(ii) Ikegami:- camera head HDL-20,- camera head MKC-501,- camera head MKC-501B;(iii) Matsushita:- camera head AW-E650,- camera head AW-E655,- camera head AW-E750.All of the above models were presented either as being part of professional camera systems dedicated to the professional video market or as successors of professional camera models already excluded from the anti-dumping measure in force.3. Findings(13) The Commission carried out a technical examination. It resulted from this analysis that none of above models could be classified as broadcast or television camera systems.i) Remote control unit RM-M7E (Sony), camera head AW-E650, AW-E655 and AW-E750 (Matsushita)(14) The remote control unit RM-M7E, camera head AW-E650, AW-E655 and AW-E750 have been found to be professional cameras systems falling within Article 1(3)(e) of Regulation (EC) No 2042/2000. They should therefore to be added to the Annex in order to be exempted from the definitive duty.(15) In accordance with the established Community Institutions' practice all above models should be exempted from the duty from the date of receipt by the Commission services of the relevant request for exemption. Therefore, all imports of the following camera models imported on or after the below indicated date should be exempted from the duty fromSony:- remote control unit RM-M7E 6 August 2002;Matsushita:- camera head AW-E650 30 October 2003,- camera head AW-E655 30 October 2003,- camera head AW-E750 30 October 2003.ii) Camera heads MKC-501 and MKC-501B (Ikegami)(16) With regard to the camera model MKC-501 and its successor MKC-501B it was found that these models were exclusively dedicated for industrial and medical applications. They are part of Ikegami's medical camera series and particularly designed for the use in the medical sector. Thus, the camera head is "ultra-compact" and has no function without the corresponding camera control unit. It cannot be connected to a viewfinder. The C-mount lens connection is only apt for industrial lenses, microscopes and endoscopes, i.e. broadcast lenses cannot be connected. Furthermore, the above models are coated with antibacterial paint specifically for the use in medical environments. It was therefore concluded that the MKC-501 and its successor MKC-501B were exempted under Article 1(3)(d) of Regulation 2042/2000.(17) Since both above camera models fall within Article 1(3)(d) of Regulation (EC) No 2042/2000 they are by definition exempted from the definitive anti-dumping duty, irrespective of their date of importation.iii) Camera head HDL-20 (Ikegami)(18) As far as camera head HDL-20 is concerned, it was found that it does not fall under the product description of Article 1(3) of Regulation (EC) No 2042/2000. In particular the camera head is only equipped with two sensors (2/3 inch), while Article 1(3) of Regulation (EC) No 2042/2000 describes a camera head as having "three or more sensors". Therefore, it was concluded that this camera type does not fall within the product description and therefore not within the scope of the anti-dumping duty without the need to be exempted expressively thereof by adding this model to the Annex.4. Information of the interested parties and conclusions(19) The Commission informed the Community industry and the exporters of the TCS of its findings and provided them with an opportunity to present their views. None of the parties objected to the Commission's findings.(20) On the basis of the above, Regulation (EC) No 2042/2000 should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1The Annex of Regulation (EC) No 2042/2000 shall be replaced by the text set out in the Annex to this Regulation.Article 21. This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.2. This Regulation shall apply to imports of the following models produced and exported to the Community by the following exporting producers:(a) Sony Corporation from 6 August 2002:- remote control unit RM-M7E;(b) Matsushita from 30 October 2003:- camera head AW-E650,- camera head AW-E655,- camera head AW-E750.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 26 April 2004.For the CouncilThe PresidentB. Cowen(1) OJ L 56, 6.3.1996, p.1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12).(2) OJ L 111, 30.4.1994, p. 106. Regulation as last amended by Regulation (EC) No 176/2000 (OJ L 22, 27.1.2000, p. 29).(3) OJ L 255, 25.10.1995, p. 11.(4) OJ L 276, 9.10.1997, p. 20.(5) OJ L 22, 29.1.1999, p. 10.(6) OJ L 244, 29.9.2000, p. 38. Regulation as last amended by Regulation (EC) No 1696/2002 (OJ 259, 27.9.2002, p. 1).(7) OJ L 30, 1.2.2001, p. 1.(8) OJ L 134, 17.5.2001, p. 18.(9) OJ L 261, 29.9.2001, p. 3.ANNEX"ANNEXList of professional camera systems not qualified as television camera systems (broadcast camera systems) which are exempted from the measures>TABLE>"